Detailed Action
The instant application having Application No. 16/283,128 has a total of 23 claims pending in the application, there are 2 independent claim and 21 dependent claims. This action is in response to the claims filed 1/8/21.

Reasons for Allowance
1.	The reasons for allowance can be found below:
The following is an examiner’s statement of reasons for allowance:
2.	Claim 1 recites the limitation of “the decoder including a driver circuit to apply a bias voltage to select or deselect the conductor, the driver circuit including a local deselector to selectively couple the conductor to a midline voltage and a local selector to selectively couple the conductor to a global conductor; and a select device including a global deselector to selectively couple the local selector to the midline voltage and a global selector to selectively couple the local selector to either a high voltage bias or a low voltage bias.” This limitation is taught in the specification, para. 62-82. This limitation in combination with other recited limitations of claim 1 is not taught or suggested by the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
M.P.E.P. 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
4.	Per the instant office action, claims 1-11, 13-23 and 25 are allowed, renumbered claims 1-23.
     b.   DIRECTION OF FUTURE CORRESPONDENCES
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID YI/Supervisory Patent Examiner, Art Unit 2132